DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on April 27, 2021.
Claims 1-3 and 6-22 are pending.
Claims 1, 6-10, 16 and 17 have been amended.

Allowable Subject Matter
Claims 1-3 and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “request and receive, via a plugin executing on a client device and by way of one or more uniform resource locators (URLs) related to the address of the computational instance in the cloud computing environment, table names of the database tables, file names of the source code files, and a representation of the hierarchy of database tables; cause a native extensible source code editor executing on the client device to display, on a first pane of a graphical user interface of the client device, a menu of the table names and the file names, wherein the menu is navigable according to the hierarchy of database tables, and wherein the native extensible source code editor enables bracket matching in the graphical user interface; receive, by way of the graphical user interface, a selection of a particular file name from the file names; in response to receiving the selection, request and receive, via the plugin and by way of a URL referencing an entry .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
June 10, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191